[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de: PLAINTIFF'S MOTION FOR CONTEMPT POST JUDGMENT (#152)
The defendant has not remitted $1,000 to the plaintiff, allowing his attorney to deduct the sum from the $12,000 due the plaintiff as ordered in the decision. The court's ruling on motion (# 153) removes any claim of defendant or his attorney to the sum which is to be forthwith paid to the plaintiff. The motion is ordered continued to December 14, 1998 for final disposition. If the sum is paid over prior to December 10, 1998, no further hearing is necessary provided plaintiff's counsel verifies receipt of the money at the motion calendar call. CT Page 14701
HARRIGAN, J